
	

113 S1148 IS: Veterans Benefits Claims Faster Filing Act
U.S. Senate
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1148
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2013
			Mr. Heinrich (for
			 himself and Mr. Heller) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to provide notice of average times for processing
		  claims, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Benefits Claims Faster Filing
			 Act.
		2.Department of Veterans
			 Affairs notice of average times for processing claims
			(a)Public
			 noticeThe Secretary of
			 Veterans Affairs shall post the information described in subsection (c)—
				(1)in a conspicuous
			 place in each regional office and claims intake facility of the Department of
			 Veterans Affairs; and
				(2)on the Internet
			 website of the Department.
				(b)Notice to
			 applicantsThe Secretary shall provide to each person who submits
			 a claim for a benefit under a law administered by the Secretary before the
			 person submits such claim—
				(1)notice of the
			 information described in subsection (c); and
				(2)notice that the
			 person is eligible to receive up to an extra year of benefits payments if the
			 person files a claim that is fully developed.
				(c)Information
			 described
				(1)In
			 generalThe information described in this subsection is the
			 following:
					(A)The average
			 processing time of the claims described in paragraph (2).
					(B)The percentage of each of the following
			 types of submitted claims for benefits under the laws administered by the
			 Secretary of Veterans Affairs for which benefits are awarded:
						(i)Claims filed by
			 veterans who authorized a veterans service organization to act on the veterans’
			 behalf under a durable power of attorney.
						(ii)Claims filed by veterans who authorized a
			 person other than a veterans service organization to act on the veterans’
			 behalf under a durable power of attorney.
						(iii)Claims filed by veterans who did not
			 authorize a person to act on the veterans’ behalf under a durable power of
			 attorney.
						(2)Claims
			 describedThe claims described in this paragraph are each of the
			 following types of claims for benefits under the laws administered by the
			 Secretary of Veterans Affairs:
					(A)A fully developed
			 claim that is submitted in standard electronic form.
					(B)A fully developed
			 claim that is submitted in standard paper form.
					(C)A claim that is
			 not fully developed that is submitted in standard electronic form.
					(D)A claim that is not fully developed that is
			 submitted in standard paper form.
					(E)A claim that is
			 not fully developed that is submitted in non-standard paper form.
					(3)Update of
			 informationThe information described in this subsection shall be
			 updated not less frequently than once each fiscal quarter.
				
